IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

AYVLONG

RODERICK T. BROWN, : C.A. No. S16M-11-001

Petitioner,

V.
STATE OF DELAWARE,

Respondent. os mm
3S On
= Bo
G a 2

' >
RODERICK BROWN , : C.A. No. S16M-12-002 Oo an
Us
Petitioner, ._. 4
lv
Vv. NO
STATE OF DELAWARE,
Respondent.

ORDER UPON REMAND AFTER APPEAL

WHEREAS, Roderick T. Brown, also known as Roderick T. Mumford ("petitioner"),
filed an appeal to the Delaware Supreme Court of this Court’s May 29, 2018, Final Order
regarding the forfeiture of various items of property seized when petitioner was arrested on

charges of drug dealing, money laundering, possession of drug paraphernalia, conspiracy, and

illegal possession of weapons;
WHEREAS, the Supreme Court issued a decision dated July 22, 2019,' wherein it
affirmed in part and reversed in part this Court’s May 29, 2018 Final Order;

WHEREAS, the Supreme Court remanded the matter in order for this Court to enter an
order consistent with the Supreme Court’s July 22, 2019, Opinion;

NOW, THEREFORE, THIS G44 DAY OF AUGUST, 2019, THIS COURT
HEREBY ORDERS AS FOLLOWS REGARDING THE VARIOUS ITEMS OF PROPERTY
WHICH WERE AT ISSUE IN THIS ACTION AND IN ACCORDANCE WITH THE
SUPREME COURT’S OPINION DATED JULY 22, 2019, IN THAT THE COURT:

1) Deems the 2003 Honda Accord, VIN# 1HGCM55643A099496 to be forfeited
_ because the State established reasonable ground existed to believe that the vehicle was used to
facilitate the sale, transport and/or delivery of illegal drugs and petitioner did not prove
otherwise by a preponderance of the evidence;

2) Orders that the 2003 Honda Accord, VIN# 1HGCM55643A099496 be forfeited to
the State of Delaware;

3) Instructs the Division of Motor Vehicles to transfer title from the previous owner(s)
of the 2003 Honda Accord, VIN# 1HGCM55643A099496 into the name of the State of
Delaware;

4) Grants petitioner’s petition to the extent is seeks the return of the 1972 Cadillac,
VIN# 6D472RQ7754 seized from him;

5) Orders the return to petitioner of the 1972 Cadillac, VIN# 6D472RQ7754;

6) Grants petitioner’s petition to the extent it seeks the return of the 1968 Oldsmobile,

 

"Brown y. State, — A.3d —, 2019 WL 3295084 (Del. July 22, 2019).

2
VIN# 354698D 113925 seized from him;

7) Orders the return to petitioner of the 1968 Oldsmobile, VIN# 354698D1 13925;

8) Deems the $1,644.00 in United States currency seized from 206 Houston Circle,
Houston Acres, Millsboro, Delaware during the execution of a search warrant to be forfeited
because it was seized near drugs and no one has laid claim to that seized property;”

9) Orders that the $1,644.00 in United States currency be deposited in the Special Law
Enforcement Assistance Fund;

10) Deems the $47,430.00 in United States currency seized from the Millsboro PNC
Bank safe deposit box to be forfeited because the State met its burden of showing it was
forfeitable as proceeds of drug sales and petitioner failed to meet his burden of showing the
seized currency was not forfeitable;

11) Orders that the $47,430.00 in United States currency seized from the Millsboro PNC
Bank safe deposit box be deposited in the Special Law Enforcement Assistance Fund;

12) Grants petitioner’s petition to the extent it seeks the return of $2,153.00 seized from
a bank account found at the PNC Bank in Millsboro, Delaware and $2,022.62 seized from
another account found at the same bank because the State did not establish reasonable ground to

believe the monies in the accounts constituted proceeds of illegal drug sales;? and

 

*This currency was not subject to the appeal. If the currency has been forfeited, then sections
8) and 9) of this order are moot. If they have not been forfeited pending the outcome of the
appeal, then those monies may be forfeited now in accordance with this order.

These monies were not subject to the appeal and may have been returned already. If these
currencies have been returned to petitioner, then sections 12) and 13) of this order are moot. If
they have not been returned pending the outcome of the appeal, then they must be returned in
accordance with this order.
13) Orders the return to petitioner of the $4,175.62 seized from the two PNC Bank

accounts.

 

cc: Prothonotary’s Office
Roderick Brown, SBI# 00315954, SCI, P.O. Box 500, Georgetown, DE 19947
Amanda Nyman, Esquire
Nichole Gannett, Esquire
Maria Knoll, Esquire
Kathryn Garrison, Esquire
Danielle Brennan, Esquire
Lisa Schofield, Paralegal